PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/970,613
Filing Date: 3 May 2018
Appellant(s): Dardona et al.



__________________
George J Romanik
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 27, 2021.
Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 22, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-6,10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sirvio et al. (9,352,351).
Sirvio et al. (9,352,351) teaches a method of producing an electrically conductive
pattern on a surface whereby a substrate (102) is coating with an adhesion pattern layer (103) then coating with conductive powder (104) and heated to melt the powder and form the conductive pattern on the adhesive pattern. The claimed adhering step is performed during heat and a nip treating step (106). The adhering step of the adhesion layer is performed during the heating step. The additive step is met by the powder being applied by a particle handler (104) or the adhesive by an applicator (101/201). Sirvio et al.
(9,352,351) teaches the contact angle of the powder when heated and melted is small with respect to the adhesion layer, i.e. melt stay confined to the adhesion layer and not the substrate (col. 4, line 15 - col. 5, line 40).  Sirvio et al. (9,352,351) teaches a contact angle between the melt and the adhesive to be less than 90 degrees (Figs. 11 and 12).

While the Examiner acknowledges this fact, Sirvio et al. (9,352,351) does teach controlling the process parameters to produce a small contact angle between melt and adhesive layer which provides for good wetting on the adhesive surface (col. 11, lines 34-45) and hence would be suggestive that the claimed powder melt having a contact angle  more than 90 degrees relative the substrate to further aid in producing coatings int eh desired areas based on contact angles being less than (desired coating) or more than (not desired coating).  Hence, it would have been within the skill of one practicing in the art to have modified Sirvio et al. (9,352,351) process to have a contact angle for the powder melt of less than 90 degrees for the adhesive layer and more than 90 degrees for the substrate to confine the melt to the adhesive layer to produce finer lines.
Regarding claim 2, the adhesive (claimed intermediary material) is applied by applicator (101/201) which includes extruded the material or using a slurry (Fig 1 and 2).
Regarding claim 3, the adhesive material would be a paste (Fig. 2).
Regarding claim 4, the adhering of the adhesive layer is done by heating in step
(105).
Regarding claim 5, the conductive material is applied by depositing and can included spraying (Figs. 1-3).
Regarding claim 6, the conductive material is in powder form (col 4, lines 44-55).
Regarding claim 10, the conductive powder material is melted (col. 3, lines 5-10).
.

Claims 7-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sirvio et al. (9,352,351) in combination with Sheedy et al. (2016/0135279).
Features detailed above concerning the teachings of Sirvio et al. (9,352,351) are incorporated here.
Sirvio et al. (9,352,351) fails to teach using a second intermediary layer/adhesive layer.
Sheedy et al. (2016/0135279) teaches a substrate having a conductive component thereon with two intervening layers there between one being a compliant coat and the other being a bond coat (abstract and Fig. 4).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Sirvio et al. (9,352,351) process to include a second intermediary adhesion layer as evidenced by Sheedy et al. (2016/0135279) with the expectation of achieving similar results as well as the improving the bonding thereof.
Regarding claims 7 and 8, the second layer (bond layer) is applied to the compliant bond layer (Fig. 4).
Regarding claim 9, although Sirvio et al. (9,352,351) in combination with Sheedy

Regarding claim 15, Sheedy et al. (2016/0135279) teaches a gas turbine engine, i.e. a motor [0032]-[0033].

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sirvio et al. (9,352,351) in combination with Tuan et al. (2012/0114966).
Features detailed above concerning the teachings of Sirvio et al. (9,352,351) are incorporated here.
Sirvio et al. (9,352,351) fails to teach an alumina substrate and a copper coating.
Tuan et al. (2012/0114966) teaches a ceramic/metal composite structure including an alumina substrate and a copper layer having an interface layer there between [0053]-[0055].
Therefore it would have been obvious for one skilled in the art to have modified Sirvio et al. (9,352,351) process to utilize a ceramic substrate and a copper conductive layer as evidenced by Tuan et al. (2012/0114966) with the expectation of achieving similar success.

s 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sirvio et al. (9,352,351) in combination with Mair et al. (2014/0345959).
Features detailed above concerning the teachings of Sirvio et al. (9,352,351) are incorporated here.
Sirvio et al. (9,352,351) fails to teach bulk attaching by welding a copper cooling fins or a motor to the conductive structure.
Mair et al. (2014/0345959) teaches cooling devices including copper cooling fins that can be attached to a vehicle motor and the attaching can include welding [0015],[0020].
Therefore it would have been obvious for one skilled in the art to have modified Sirvio et al. (9,352,351) process to utilize subsequently bond or attach cooling fins in electric motors as evidenced by Mair et al. (2014/0345959) with the expectation of achieving similar success.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sirvio et al. (9,352,351) in combination with Li (5,392,982).
Features detailed above concerning the teachings of Sirvio et al. (9,352,351) are incorporated here.
Sirvio et al. (9,352,351) fails to the bonding material of the intermediary layer to be a carbide such as WC and Mo2C.
Li (5,392,982) teaches bonding ceramic and metal materials with a carbide material including WC and Mo2C (abstract)

Sirvio et al. (9,352,351) process to include a carbide as the binding material as evidenced by Li (5,392,982) with the expectation of achieving similar success of a metal bonded ceramic layer.

NEW GROUNDS OF REJECTION
No new grounds of rejection.

WITHDRAWN REJECTIONS
The 35 USC 112 rejection over the term “gradually” in claim 1 has been withdrawn in light of the amendment filed 4/22/21.

(2) Response to Argument
Appellant argued the prior art while teaching a contact angle of less than 90 degrees between the conductive melt and the adhesive layer, fails to teach a contact angle between the conductive melt and the substrate of more than 90 degrees.
The Examiner agrees with this statement, however, the Examiner has taken the position that one skilled in the art would have had a reasonable expectation of employing a conductive melt having a relative contact angle with the substrate to be greater than 90 degrees as the prior art clearly suggests (col. 11, lines 34-45) that contact angle of the material “controls” application position thereof with a low contact angle improving wetting of the coating in that area while a high contact angle does the opposite.  Hence, if 

Appellant argued that the prior art teaches a contact angle less than 90 degrees of the conductive melt relative to the substrate when an adhesive is not used and hence teaches away from a contact angle of greater than 90 degrees.
First off, this argument is not commensurate in scope with the claims as the do require a “intermediate layer”, i.e. adhesive layer and hence with the contact angle being less than 90 degrees would be expected to produce coatings in the desired areas as a low contact angle is taught to produce wetting of the surface.  This teaching further supports the desire for a low contact angle between the substrate and the coating so as to provide the coating to remain in the desired position and does not, as appellant has argued, teach a “with” an adhesive, as in that case, the adhesive would have the low contact angle to keep the conductive melt on the adhesive and the substrate would have a high contact angle to further aid in the placement of the coating being on the adhesive and not on the substrate. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRIAN K TALBOT/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        
Conferees:
/Benjamin L. Utech/
Primary Examiner
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.